Citation Nr: 1455913	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-21 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUE

1.  Whether new and material evidence has been presented to reopen the prior decision finding that the character of the appellant's discharge is a bar to VA benefits

2.  Whether the character of the Veteran's discharge constitutes a bar to VA monetary benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to November 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 RO administrative decision which determined that the Veteran's active service from June 28, 1963, to November 18, 1965, was under dishonorable conditions for VA purposes, because of willful and persistent misconduct, thus constituting a bar to VA monetary benefits.  Veteran status was established by virtue of his honorable service from June 28, 1960, to June 27, 1963.  In April 2014, the appellant appeared at a Board hearing held at the RO (i.e., Travel Board hearing).

The issue of whether the character of the Veteran's discharge constitutes a bar to VA monetary benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1981 administrative decision, the RO found that the character of the appellant's discharge from his period of service from June 28, 1963, to November 18, 1965, was under dishonorable conditions; the claimant did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the February 1981 RO administrative decision relates to an unestablished fact necessary to substantiate the claim, i.e., insanity causing the behavior that led to the discharge, and is, considered with the record as a whole, is sufficient to trigger the need for a medical opinion.
CONCLUSIONS OF LAW

1.  The February 1981 RO administrative decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.1, 20.201 (2014).

2.  New and material evidence has been received and the issue of whether the appellant's character of discharge constitutes a bar to VA benefits is reopened.  38 U.S.C.A. §§ 5108, 5303, 7105 (West 2014); 38 C.F.R. §§ 3.12, 3.156(a), 20.1105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim, notwithstanding any action by the RO to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

The appellant was discharged from service under other than honorable conditions in November 1965.  In an administrative decision dated in February 1981, the RO found that the Veteran had honorable service for June 28, 1960, to June 27, 1963, but that his service for June 28, 1963, to November 18, 1965, was under dishonorable conditions due to willful and persistent misconduct.  Such was found to be a bar to his receipt of o VA monetary benefits based on that period of service.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).  The Veteran did not submit a notice of disagreement within one year of the decision. 38 U.S.C.A. § 7105(c) (West 2014).  Also, no evidence was received within the appeal period, which would potentially affect finality of the 1981 administrative decision.  38 C.F.R. § 3.156(b); see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  The February 1981 decision thereby became final.  See 38 U.S.C.A. § 7105.

The claim can be reopened, however, upon submission of new and material evidence as to the character of discharge.  38 U.S.C.A. § 5108 (West 2002); D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Evidence of record at the time of the 1981 decision included service records that showed that the Veteran sustained a gunshot wound to the right side of the neck, as a result of being fired upon by Panamanian nationals during rioting in January 1964.  He was hospitalized for 9 days.  

Records of the facts and circumstances surrounding his undesirable discharge reflect that in 1965, over a short period of about 3 months, the Veteran's performance deteriorated significantly.  From May to August 1965, he received 4 non-judicial (Article 15) punishments for AWOL; failure to repair, and breaking restriction.  He was convicted by special Court-Martial in July 1965 for AWOL from June 20-21, 1965; summary Court-Martial in August 1965 for willfully disobeying a lawful command from a superior officer; and special Court-Martial in August 1965 for AWOL, unlawfully writing 4 checks with insufficient funds over an 11-day period in June 1965; and wrongful appropriation of property in June 1965.  Other actions which did not lead to punishment action included failing to return a car he had taken for a test drive, which eventually, after 2,000 miles and an accident, was repossessed by the dealer, and marriage to a Panamanian national in May 1965 without permission.  A psychiatric evaluation in August 1965 resulted in no psychiatric diagnosis.  He was discharged under other than honorable conditions in November 1965.  

A discharge or release because of one of the following offenses is considered to have been issued under "dishonorable" conditions, unless it is found that the person was insane at the time of committing the offense causing such a discharge:  (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude (generally includes conviction of a felony); (4) willful and persistent misconduct.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d) (2014).  

If the Veteran was insane at the time of the commission of the acts causing the undesirable discharge, the discharge will not be considered to have been issued under "dishonorable" conditions.  38 C.F.R. § 3.12(d).

Evidence received since the February 1981 administrative decision includes a letter to the Veteran's parents dated in January 1964, from the Veteran's commanding officer at that time, informing them of the wound the Veteran sustained during rioting in Panama.  He said that the Veteran's wound was received while serving in a "most courageous and brave manner," and that he was "one of the most outstanding soldiers" in his company, always exhibiting "exceptional qualities in all respects."  

However, because the Veteran was not discharged due to a minor offense, the offenses cannot be offset by service that was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d) (2014).  In this regard, the Veteran was discharged because of misconduct due to a number of infractions, including periods of AWOL, wrongful appropriation of another's property, and disobeying a lawful command from his superior officer.  Offenses that interfere with one's military duties or preclude their performance (such as AWOL) are not minor.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995); Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).  The offenses resulted in judicial punishment from two special Courts-Martial and one summary Court-Martial, including reductions in the Veteran's rank from Sergeant (E-5) to Private (E-1), and in sentences totaling 5 months of hard labor, further indication that the offenses were not minor.  

The new evidence also includes the Veteran's written statements and testimony indicating that he was under a mental disability, PTSD, at the time he committed the offenses.  His representative suggested that insanity may have been present.  In that regard, the Veteran indicated that he did not know how the misconduct, which he felt was unlike himself, had happened.  He states that after he recovered from the wound, he was promoted to E-5, and transferred to a position for which he was untrained, which added to the stress.  He indicated that he first lost the ability to return from town in time for his duty, and the further he got into it the worse it became.  As a result, he requested to be discharged from the military.  He said that he did not know that he would be granted an undesirable discharge.  He believes that he changed after receiving the neck wound from a sniper during the Panama riots, and that this caused his behavior.  He pointed out that his service was exemplary prior to the wound. 

The Veteran's statements and testimony providing details concerning his in-service injury are sufficient to trigger an examination, when considered with the other evidence of record.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion).  In this regard, although no psychiatric diagnosis was found in the course of an August 1965 psychiatric evaluation, various statements provided by supervisory officers point to the sudden, unexplained deterioration of the Veteran's performance.  One of these, E. J. C., Jr., 2nd Lt., wrote, in August 1965, that the Veteran had several personal problems, "with the result being that he lost all sense of right and wrong."  Although this was of record at the time of the prior decision, when considered together with the Veteran's current assertions that he was, in effect, insane at the time of the offenses, the low threshold for reopening the claim is met.  

Therefore, in light of the low threshold for materiality, the Board finds that the additional evidence is both new and material.  38 C.F.R. § 3.156(a).  The claim as to whether the character of the appellant's discharge for his period of service from June 28, 1963, to November 18, 1965, constitutes a bar to VA benefits is therefore reopened.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the appellant's earlier unfavorable character of discharge determination for his period of service from June 28, 1963, to November 18, 1965, is reopened, and to that extent only, the appeal is granted.


REMAND

As indicated above, the Veteran claims to have been, in essence, insane at the time he committed the offenses which led to his undesirable discharge.  The law provides that a discharge will not be considered dishonorable if it is found that the person was insane at the time of committing the offense(s) causing such discharge.  38 U.S.C.A. § 5303(b) (West 2014); 38 C.F.R. §§ 3.12(b) and 3.354(b) (2014). 

For purposes related to the character of discharge, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2014). 
In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case- by-case basis in light of the authorities defining the scope of the term insanity.  VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).

The opinion provided guidance with regard to the phrases "interferes with the peace of society," "become antisocial," "accepted standards of the community," and "social customs of the community."  Generally, insane behavior includes a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts; he or she is a danger to himself or others.  He or she is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  The term "constitutionally psychopathic" refers to a condition that may be described as an antisocial personality disorder.  The term "become antisocial" refers to the development of behavior that is hostile or harmful to others in a manner that deviates sharply from the social norm and that is not attributable to a personality disorder.  Id.

The opinion also held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  Id.

The Board is cognizant that a serviceman applying for an insanity exception has the burden of presenting competent evidence of insanity at the time of commission of the offenses leading to discharge.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  However, the Court has also held that the Board is required to obtain a medical opinion to determine whether a claimant's behavior during the offenses that led to his discharge was due to psychiatric disability and, if so, whether this constituted insanity under VA regulations.  Gardner v. Shinseki, 22 Vet. App. 415 (2009).  Therefore, an opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange the claims file and a copy of this remand to be forwarded to a VA psychiatrist or psychologist for an opinion as to whether the Veteran was insane under VA regulations at the time of the misconduct that led to his undesirable discharge in November 1965.  The claims file, in particular the Veteran's statements regarding the circumstances of service and the service personnel records, including the psychiatric certificate dated in August 1965, should be reviewed.  The opinion should address the following:

(a) Is it at least as likely as not (50 percent probability or more) that the behavior that led to the Veteran's discharge in November 1965 was due to psychiatric disability?

(b)  Is it at least as likely as not (50 percent probability or more) that the claimant was insane as defined by VA at the time he committed the acts that led to his discharge under other than honorable conditions?  

In providing an answer to the above question, the examiner is advised that an insane person is defined for this purpose as one who, while not mentally defective or constitutionally psychopathic (except when a psychosis has been engrafted upon such basic condition), exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a); see VAOPGCPREC 20-97, summarized above on pages 8-9, which explains the terms of this regulation.

The psychiatrist or psychologist should provide a thorough rationale for these opinions.  

2.  The RO should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the claimant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


